Citation Nr: 0215785	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-43 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent from 
February 8, 1994, through December 9, 1996, in excess of 50 
percent from December 10, 1996, to April 12, 2000, and in 
excess of 70 percent from April 13, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's PTSD symptomatology has resulted in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran submitted the instant claim of entitlement to 
service connection for PTSD in February 1994.  In support of 
his claim, he provided records and statements from Bartolo J. 
Spano, Ph.D. dating to 1983.  In the report of his initial 
November 1983 evaluation, Dr. Spano noted insomnia, nausea, 
memory lapses, thought confusion, hopelessness and suicidal 
ideation.  He diagnosed PTSD and generalized anxiety disorder 
and found the veteran to be totally disabled.  An August 1987 
letter from Dr. Spano indicates that the veteran had 
completed a course of therapy for PTSD and he was found fit 
to return to his previous employment.

An April 1995 letter from Victor J. DeFazio, Ph.D. indicates 
that the veteran had initially been seen in April 1988.  Dr. 
DeFazio noted that the veteran was employed as an agent with 
a federal agency.  He provided a diagnosis of PTSD and noted 
that the disorder had remained a constant in the veteran's 
life.

A VA psychiatric examination was conducted in June 1995.  The 
veteran reported periods of depression and anxiety and 
frequent nightmares, marital problems and feelings of 
isolation and alienation.  He stated that he was very short-
tempered, and that this problem had caused his third wife to 
leave him.  He admitted that he was very difficult to live 
with because of his PTSD symptomatology.  He reported that he 
had been hospitalized in the mid 1980s because of suicidal 
ideation.  He noted that he had not worked for a five year 
period during the 1980s but had since returned to his job.  
The examiner noted that the veteran took medications for his 
PTSD.  The veteran's insight and judgment were good.  The 
veteran received a score on the Beck Depression Inventory 
which was consistent with moderate to severe depression.  His 
score on the Mississippi Combat Scale was consistent with 
PTSD, and other testing indicated an affective disorder, 
chronic passive dependence and expression of neurotic 
symptoms through physical means.  The diagnosis was moderate, 
chronic PTSD and the veteran's Global Assessment of 
Functioning (GAF) was assessed as 60.

The veteran submitted to an additional VA psychiatric 
examination in September 1995.  He reported recurrent and 
intrusive distressing recollections of his Vietnam 
experiences, recurrent nightmares, periodic flashbacks, 
diminished interest in daily activities and feelings of 
detachment from others.  He also indicated symptoms of 
increased arousal, occasional irritability, occasional 
concentration impairment, hypervigilance and exaggerated 
startle response.  He noted nearly continuous ongoing 
supportive psychotherapy since the 1980s.  He stated that 
both of his parents were diseased and that he had no 
siblings.  He reported that he was in his third marriage and 
that he had three children.  The examiner noted that the 
veteran had been able to work because of ongoing 
psychotherapy and medication.  On mental status examination, 
the veteran's affect was appropriate and his mood was noted 
to be "okay."  His attention span, concentration, memory 
and orientation were within normal limits.  The diagnosis was 
chronic, moderate to severe PTSD in partial remission as a 
result of ongoing psychotherapy and medication.

In a February 1996 statement, the veteran indicated that he 
was a federal agent and was having significant problems in 
his work.  He noted that he had no close friends or co-
workers.  He maintained that he had nightly sleep disturbance 
and nightmares, getting three hours of sleep per night.  He 
stated that he lived alone and attended no social functions 
unless absolutely required by his job.  

VA PTSD clinic progress notes for the period from December 
1996 to September 1997 show that the veteran received regular 
treatment for his PTSD.  A frequent topic of discussion was 
the veteran's possible retirement from his job as a federal 
agent.  In March 1997 the veteran reported that his anxiety 
had become overwhelming.  He described what appeared to be 
brief panic attacks.  It was also noted that the veteran's 
job was very taxing and that the veteran was rather seclusive 
and avoidant.  

On VA psychiatric examination in September 1997, the veteran 
reported continuing, severe PTSD symptoms.  He complained of 
sleeplessness and indicated that it impeded his performance 
all of the time.  He stated that he worked full time as a 
federal agent.  He reported that he received VA treatment for 
his PTSD twice per month.  On mental status examination, the 
veteran's affect was blunt and his demeanor was appropriate.  
His insight and judgment were adequate.  The diagnosis was 
chronic, moderate PTSD, and the veteran's GAF score was 58.  
The examiner noted that the veteran's agitation and tension 
made life very difficult for him.  He also noted that the 
veteran was apprehensive, rigid, compulsive and obsessive.

The veteran submitted employment records in September 1997 
showing that from January to August 1997 he had taken 156 
hours of leave from work.  He indicated that all of that 
leave had been taken due to his PTSD.

An October 1997 VA outpatient record indicates that the 
veteran was obviously anxious and uncomfortable.  The veteran 
complained that he was not sleeping well.  He reported that 
his job continued to be stressful and taxing.  March 1998 
notes show that the veteran felt helpless and hopeless and 
was frustrated by his work situation.  He reported many 
intrusive experiences.  In May 1998 the provider noted his 
continued encouragement for the veteran to think about his 
plans for retirement.  A July 2000 note states that the 
veteran needed to consider retirement planning.  Anhedonia 
and isolation are noted regularly.  The veteran was often 
encouraged to utilize his free time appropriately and to be 
less cut off socially.

A September 2000 letter from the veteran's VA treating 
psychiatrist indicates that the veteran's condition had 
worsened despite trials of different antidepressants and 
tranquilizers.  She stated that the veteran was unable to 
maintain close relationships, and that he had constant 
intrusive thoughts and nightmares.  She indicated that he was 
hypervigilant and had a potential for violent behavior with 
explosive outbursts.  She also indicated that he had suicidal 
ideation.

The veteran was afforded a VA examination in May 2001.  The 
examiner noted that the veteran had received VA treatment for 
his PTSD.  The veteran stated that he had not received 
treatment for approximately one year prior to the 
examination, but that he had recently started receiving 
treatment from a counselor at a Vet Center.  The veteran 
stated that his ability to maintain himself at work had been 
increasingly impaired and that he took an average of three 
months of leave per year due to his PTSD symptoms.  He 
reported that his seniority at work allowed him to work alone 
in the field with no supervision.  The examiner noted that 
the veteran had been married three times and that he was 
currently separated from his third wife.  He stated that his 
main interest was reading, but that due to impaired 
concentration his ability to read had also been impaired.  

On mental status examination, the veteran's speech lacked 
spontaneity and he was shaky due to anxiety.  He struggled 
with simple short term memory and concentration tasks.  There 
was evidence that the veteran's cognitive functioning was 
routinely disrupted due to marked PTSD related distress.  His 
mood was markedly anxious and distressed and significant 
physical restlessness was observed.  His affect was 
constricted to the point of being overcontrolled.  The 
veteran's history indicated that episodically he had 
difficulty in expressing affect appropriately in social 
situations due to anger and irritability.  The veteran 
presented with a significantly diminished capacity to derive 
pleasure from daily activities and had marked symptoms of 
emotional detachment, social isolation, estrangement and 
prominent psychic numbing.  He seemed to have no significant 
social support network.  Marked sleep impairment and 
concentration problems were noted.  The examiner found 
overall severe distress, emotional discomfort and inability 
to relax or derive pleasure from daily life due to the 
veteran's PTSD symptoms.  The diagnosis was chronic and 
severe PTSD, and the veteran's GAF score was 43.  The 
examiner noted that the veteran's ability to use his work to 
deal with his symptoms was failing him.  The prognosis was 
noted to be guarded.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2002).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 30 
percent evaluation is warranted for PTSD if there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (2001).

Under the criteria which became effective November 7, 1996, 
PTSD warrants a 30 percent evaluation if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that from the effective date of service 
connection, the level of occupational and social impairment 
has more nearly approximated total than the level of 
impairment required for a 70 percent rating under the former 
or current criteria.  In reaching this conclusion, the Board 
observes that the veteran's avoidance and social isolation 
have been well noted.  The VA examinations reveal that the 
veteran suffered from impairment in the areas of work, family 
relations, and mood.  The veteran has been shown to have 
blunt affect.  He has nightmares, severe sleep disturbances, 
flashbacks, intrusive recollections, and a history of 
suicidal thoughts.  He has no family and is isolated from the 
community, having stated that he has no close friends or co-
workers.  He has demonstrated an inability to establish 
social relationships due to his PTSD symptoms.  Although the 
veteran has continued to work, it is because of the unique 
requirements of his job and his seniority in that position.  
In addition, he has missed extensive time from work due to 
his PTSD symptoms and his VA provider has encouraged him to 
strongly consider retirement from his position as a federal 
agent.  Accordingly, the Board finds that an evaluation of 
100 percent is warranted from the effective date of service 
connection.


ORDER

A disability rating of 100 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

